           Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                                                 PageID.81            Page 1 of 12
DocuSign Envelope ID: 18F577F9-8A89-4CDC-816E-087C4FEE4861

                                                                Paycheck Protection Program                                            O~IB Control No.: 32•15-0•107
                                                                   Borrower Application Form                                            Expiration Date: 09/30/2020


         Check One:          □ Sole proprietor □ Partnership O C-Corp O S-Corp !I LLC                               DBA or Tradename if Applicable
                             0 Independent contractor O Eligible self'..employed individual
                             0 501(c)(3) nonprofit O 501(c)(l9) veterans organization
                             0 Tribal business (sec. 31 (b)(2)(C) of Small Business Act) 0 Other




         Average Monthly Payroll:                                 x 2.5 + EIDL, Net of
                                                                  Advance (if Applicable)
                                                                  E uals Loan Re uest:
         Purpose of the loan
         (select more than one):            @Payroll ~Lease/ Mortgage Interest l;:iaUtilities Oothcr (explain):


                                                                  Applicant Ownership
      List all owners of20% or more of the equity of the Applicant. Attach a separate sheet if necessary.


                                                                                              '
     I                                                                                                                    I
     I                                                                                                - - - ____ _ _ _ _ J      /
                 l(quesrions (I) or (2) below are answered ''l'es. "rhe loan will not be approved.
                                                                      Question                                                                          Yes     No
            I.     Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible,
                   voluntarily excluded from pmticipution in this transaction by any Federal department or agency, or presently involved in any
                   bankrnptcy?

            2.     Has the Applicant. any owner oflhe Applicant. or any business owned or controlled by any of them, ever obtained a direct or
                   guaranteed loan from SBA or any other Federal agency that is cun-enlly delinquent or has defaulted in lhe last 7 years and
                   caused a loss lo the govcmmcnl?

            3.     Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other
                   business? Jfyes, list all such businesses and describe the relationship on a separate sheet identified as addendum A.

            4.     Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes,
                   provide details on a separate sheet identified as addendum B.

                 /(questions (5) or (6) are answered 'Tes." the loan will not be approved.
                                                                      Question                                                               Yes          No
           5.       ls the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject
                    lo an indictment, criminal information, arraignment, or other means by which fo1mal criminal charges are
                    brought in any jurisdiction, or presently incarcerated. or on probation or parole?
                                                                                                                                              □
                    Initial here to confirm your response to question 5-+

           6.       Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1)

                                                                                                                                              □
                    been convicted; 2) pleaded guilty: 3) pleaded nolo conlenderc; 4) been placed on pretrial diversion; or 5) been
                    placed on any fom1 of parole or probation (including probation before judgment)?
                    Initial here to confirm your response to question 6->


           7.
                                                                                                                                                            □
                    Is the United States the principal place of residence for all employees of the Applicant included in the
                    Applicant's payroll calculation above?

           8.       Is the Applicant a franchise that is listed in the SBA 's Franchise Directory?
                                                                                                                                              □EXHIBIT H
                                                                                                                                                           Page 1
   SBA form 2483 (04/20)
          Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                                                  PageID.82            Page 2 of 12
DocuSign Envelope ID: 18F577F9-8A89-4CDC-816E-087C4FEE4B61

                                                              Paycheck Protection Program
                                                                 Borrower Application Form


    By Signing Helow, You Make the Following Representations, Authorizations, 11nd Certifications

    CERTIFICATIONS AND AUTHORIZATIONS
    I certify that:
            •    I have read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand them.
            •    The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the
                 Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavi111s
                 Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Ruic).
            •    The Applicant (I) is an independent contractor, eligible self-employed individual, or sole proprietor or (2) employs no more
                 than the greater of 500 or employees or, if applicable, the size standard in number of employees established by the SBA in 13
                 C.F.R. 121.201 for the Applicant's industry.
            •    I will comply, whenever applicable, with the civil rights and other limitations in this form.
            •    All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the
                 Paycheck Protection Program Rule.
            •    To the extent feasible, I will purchase only American-made equipment and products.
            •    The Applicant is not engaged in any activity that is illegal under federal, state or local law.
            •    Any loan received by the Applicant under Section 7(b)(2) of the Small Business Act between January 31, 2020 and April 3, 2020 was
                  for a purpose other than paying payroll costs and other allowable uses loans under the Paycheck Protection Program Rule.

    For Applicants who arc individuals: I authorize the SBA to request criminal record information about me from criminal justice agencies for the
    purpose of detennining my eligibility for programs authorized by the Small Business Act, as amended.

    CERTIFICATIONS
    The authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:

    ~ The Ap1>licant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid independent
               contractors, as reported on Form(s) I 099-MISC.

    ~A~ Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.
    -1J:Jo The  l\inds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility payments,
           us specified under the Paycheck Protection Program Ruic; I understand that if the funds are knowingly used for unauthorized purposes,
               the federal government may hold me legally liable, such as for charges of fraud.

               The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant's
               payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered utilities
               for the eight-week period following this loan.

               I understand that loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
               covered rent payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payroll costs.

               During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and will not receive another
               loan under the Paycheck Protection Program.

   ✓-~~vJ··"   I further certify that the information provided in this application and the information provided in all supporting documents and
               forms is true and accurate in all material respects. I understand that knowingly making a false statement to obtain a guaranteed loan
               from SBA is punishable under the law, including under 18 USC I 00 I and 3571 by imprisonment of not more than five years and/or a
               fine ofup lo $250,000; under 15 USC 645 by imprisonment ofnot more than two years and/or a fine ofnot more than $5,000; and, if
               submitted to a federally insured institution, under 18 USC IO 14 by imprisonment of not more than thirty years and/or a tine of not
               more than $1,000,000.

               I acknowledge that the lender will confirm the eligible loan amoulll using required documents submitted. I understand.
               acknowledge and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives,
               including authorized representatives or the SBA Oftice of Inspector General, for the purpose of compliance with SBA Loan
                                                   reviews.


                                                                                                         Date    I     1




     Print Name                                                                                         Title
                                                                                                                CPA
                                                                                                                                                 EXHIBIT H
                                                                               2                                                                     Page 2
   SBA Form 2483 (04/20)
                            Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20
DocuSign Envelope ID: 18F577F9-8A89-4CDC-816E-087C4FEE4861
                                                                                                               PageID.83       Page 3 of 12



                                                                        Paycheck Protection Program

                                                               Addendum A - Certification Regarding Affiliation




            Below, list and describe the relationship for any other businesses the Applicant or any owner of the Applicant has:
                    1) ownership in AND/OR
                    2) common management with

                         Business Name                       Owner Name        - % Owned     -   Relationship (i.e. title) -   No. of Employees




                                                                                - - - -%- - - - - - - - - -
                                                                                _ _ _ _ %- _ _ _ _ _ _ _ __

                                                                                _ _ _ _ %- _ _ _ _ _ _ _ __


                                                                                - - - -%- - - - - - - - - -
                                                                                _ _ _ _%- _ _ _ _ _ _ _ __

                                                                                _ _ _ _%- _ _ _ _ _ _ _ __

                                                                                _ _ _ _ %- _________


            I certify that I have disclosed the names and relationships of any other business the Applicant or any owner of the Applicant has ownership in or
            common management with.




                                                                              Date 7     .




            Print Name                                                        Title

                                                                                                                                                           EXHIBIT H
                                                                                                                                                               Page 3
Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20   PageID.84   Page 4 of 12
                                 ADDENDUM A
                                   OWNS MORE THAN 50%

                                                                            #OF
***CORPORATE NAME***                   OWNERSHIP INFORMATION             EMPLOYEES

                                                                                     20

                                                                                     14

                                                                                     61

                                                                                     17

                                                                                     17

                                                                                     52

                                                                                     25

                                                                                     37

                                                                                   133

                                                                                     46

                                                                                      3

                                                                                     10

                                                                                     50

                                                                                      3

                               Total Employees                                     488



                                                                                          EXHIBIT H
                                                                                              Page 4
                                    Page 1 of 1
         Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                                 PageID.85   Page 5 of 12
DocuSign Envelope ID: 18F577F9-8A89-4CDC-816E-087C4FEE4B61




                                                   Paycheck Protection Program

                                      Addendum B - Economic Injury Disaster Loan (EIDL)

            Provide details below about any SBA Economic Injury Disaster Loan received between January 31, 2020
            and April 3, 2020:

            Applicant Business:    -D \J U ~G__r<\010ci Cl ~'o     d't   ~/        I



            1. Note Date:



            2. Loan Amount:



            3. Use of Proceeds:



            4. Have you received an "advance" under an EIDL COVID-19 loan? Yes: _ _                    No: _ _

                 ►   If Yes, how much was the "advance"? _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                       1   f
            Signature-'J)'f Own~r of Applicant Business                    Date



            Print Name                                                     Title




                                                                                                                 EXHIBIT H
                                                                                                                     Page 5
         Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                                   PageID.86     Page 6 of 12
OocuSign Envelope ID: 18F577F9-8A89-4COC-816E-087C4FEE4861




                                                    Paycheck Protection Program

                                                   Addendum C - Additional Owners

            If applicable, list additional owners of 20% or more of the equity of the Applicant that did not fit an the
            first page of the application.



            Applicant Business:    D\) 1) I                                                  /

                                                             Owner-
                   Owner Name                 Title          ship%    TIN (EIN, SSN)                 Address

                                           11UA
                                               I




                                                                                         I
                                                                                 Date



             Print Name                                                          Title
                                                                                         eA


                                                                                                                     EXHIBIT H
                                                                                                                         Page 6
          Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                                         PageID.87       Page 7 of 12
DocuSign Envelope ID: 18F577F9-8A89-4CDC-816E-087C4FEE4861




                                                                Paycheck Protection Program
                                                                 Addendum D - Certification




               ~ - - 1 certify that Applicant was in operation on February 15, 2020 and had employees for whom
                                   the Applicant paid salaries and payroll taxes or paid independent contractors, as reported on
                                   Form(s) 1099-MISC.


                                   I certify that current economic uncertainty makes this loan request necessary to support the
                                   ongoing operations of the Applicant.
                fi l )'if/
                1 i
           /        ),,   '/ 1     I certify that the funds will be used to retain workers and maintain payroll or make mortgage
                                   interest payments, lease payments, and utility payments.
               /\         J\d.,.-,,..
           /,'            /'>      I certify that the Applicant has not received another Paycheck Protection Program loan.


               ~-~ I certify that Applicant (select one):
                                           _ _ Is an independent contractor, eligible self-employed individual, or sole proprietor.


                                           ~Employs no more than the greater of 500 or employees or, if applicable, meets the
                                           size standard in number of employees established by the SBA in 13 C.F.R. 121.201 for
                                           the Applicant's industry.

               /_/_\_{_I certify that the Applicant is eligible under the Paycheck Protection Program Rule .           .See   CCT"Vl.Che.c\




                                                                                                            r   1
               Signature t>f Owner of Applicant Business                                            Date




                Print Name                                                                          Title




                                                                                                                                   EXHIBIT H
                                                                                                                                       Page 7
          Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                    PageID.88       Page 8 of 12
                                                  LAW OFFICES
                                            SHAFER & ASSOCIATES, P.C.
                                         A PROFESSIONAL CORPORATION
                                        3800 CAPITAL CITY BLVD., SUITE 2
                                                LANSING, MI 48906
                                           E-MAIL info@bradshaferlaw.com
BRADLEY          J.   SHAFER                   PHONE: 517-886-6560                            MATTHEW J. HOFFER
  ALSO Ml'MBl:R. i\/, 13/\R                      FAX: 51 7-886-6565                           Mall@bradshafcrla\,·.com
Il rad !u;bradsha fer! a\\'. co 111




          To whom it may concern:

                 The purpose of this letter is to briefly discuss one aspect of the Payroll Protection
          Program ("PPP") loan application process as it is currently being administered under the recently
          enacted CARES Act; that being the particular provision found in 13 C.F.R. § 120.1 l0(p), that
          could be construed (l believe incorrectly) to prohibit SBA loans to any and all "adult" businesses
          under the belief that they present entertainment of a "prurient sexual nature."

                  The term "prurient" is one part, of one element, of the three-prong legal test of
          "obscenity," which is the topic of my comments below. But before I discuss that in detail, I'd
          like to first share with you some of my credentials so that you can make your own evaluation of
          my qualifications to speak on this topic.

                   I have been an attorney since 1984 and am licensed in both Michigan and Arizona. I am
           also fully admitted to practice law before, and has actually practiced in, the United States District
           Courts for both the Eastern and Western Districts of Michigan, for both the Southern and Central
           Districts of Illinois, the Northern District of Indiana, the Western District of Texas, the Third,
           Fourth, Sixth, Seventh, Eighth, and Ninth Circuits of the United States Court of Appeals, as well
           as the United States Supreme Court.

                    My practice concentrates on two primary areas of the law: First Amendment (Free
           Speech and expression) litigation -- which I believe to be particularly relevant to the subject of
           this letter -- and labor law. I am a past President of the First Amendment Lawyers Association (a
           national organization of trial lawyers who specialize in the protection of First Amendment rights)
           and am Chairman Emeritus of that group, and was one of the attorneys in the Supreme Court
           case of Barnes v. Glen Theatre, which established the constitutional protections of nude
           performance dance entertainment.

                  Because of my qualifications regarding Free Speech and expression rights, I have also
           received special permission to litigate and argue cases across the country in various federal and
           state courts in California, Connecticut, Florida, Georgia, Illinois, Indiana, Iowa, Kentucky,
           Missouri, North Carolina, Nevada, New Jersey, New York, Ohio, South Dakota, Tennessee,
           Washington, and West Virginia.


                                                                                                           EXHIBIT H
                                                                                                               Page 8
       Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                 PageID.89      Page 9 of 12
April 6, 2020
Page 2




               Moreover, I am a published author on the topic of legal obscenity (again, relevant to the
       topic here). Sec, for example, Shafer, Patent Offensiveness: The Black Hole of Miller, 10
       Thomas M. Cooley Law Review 1, 1-69 (1993) (this is the most comprehensive law review
       article ever published on this topic, and is particularly relevant to the issues I discuss below);
       Shafer, Sex. Lies. and Videotape: In Critique of the Miller Test of Obscenity, 70 Michigan Bar
       Journal No. 10, 1038-1045 (October 1991 ); Shafer, Jurisprudence of Doubt: Obsccnitv.
       Indecency and Morality at the Dawn of the 21st Century, 84 Michigan Bar Journal No. 6, 22-26
       (June 2005); Linz, Donncrstcin, Land, McCall, Scott, Shafer, Klein, and Lance, Estimating
       Community Standards: The Use of Social Science Evidence in an Obscenity Prosecution, 55
       Public Opinion Quarterly 1, 80-112 (Spring 1991 ); and Linz, Shafer, Donnerstcin, Land,
       Gracsser, and McCall, Discrepancies Between the Legal Code and Community Standards for Sex
       and Violence: An Empirical Challenge to Traditional Assumptions in Obscenity Law, 29 Law &
       Society Review 1, 127-168 (1995).

               That having been said and without getting into an esoteric analysis with full legal
       citations, the most important thing I believe that I can impart to you is that the concept of
       "prurience" has no legal recognition except as part of legal test of obscenity, which looks at
       whether:

                The average person, applying contemporary community standards, would find
                that the work, taken as a whole, appeals to the prurient interest;

                Applying contemporary community standards, the work depicts or describes, in a
                patently offensive way, sexual conduct specifically defined by applicable state
                law; and

                A reasonable person would find that the work lacks senous literary, artistic,
                political, or scientific value.

       This comes from three Supreme Court cases: Miller v. California, Smith v. United States, and
       Pope v. Illinois.

               Moreover, the Supreme Court has been clear that all three test clements must be found to
       exist before the expression can be found to be devoid of constitutional protection (the case of
       Reno v. ACLU). Simply put, constitutional protections do not evaporate based on a finding of
       just one of these test elements. In that regard, I would point out that the PPP regulations
       distributed on Thursday even specifically state that all loans guaranteed by the SBA pursuant to
       the CARES Act will be made consistent with constitutional protections, including the First
       Amendment.



                                                                                                    EXHIBIT H
                                                                                                        Page 9
      Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                   PageID.90      Page 10 of 12
April 6, 2020
Page 3




               You should also understand that the Supreme Court has specifically defined "prurient
       appeal." It means a ''shameful or morbid," and "unhealthy" interest in sex, as opposed to a
       normal, healthy, interest in sex. This comes from two other Supreme Court decisions: Roth v.
       United States and Brockett v. Spokane Arcades, with the Court noting in Brockett that
       government cannot ban entertainment that, "taken as a whole, does no more than arouse 'good.
       old fashioned, healthy' interest in sex." This definition certainly docs not encompass all "adult"
       entertainment. And, the Supreme Court has been clear that mere nudity in-and-of-itself docs not
       make an entertainment performance legally obscene.

               With these fundamental legal concepts in mind, it should be clear that performance dance
       entertainment, whether it be clothed, "topless," or even fully nude, does not satisfy these legal
       precepts, and indeed there is absolutely no history here whatsoever of any performances being
       charged with, let alone being convicted oi~ being legally obscene.

               First, the performances at issue arc not legally obscene in that they do not satisfy the
       three tests of obscenity (all of which arc constitutionally required, and there has never been even
       an allegation that they do). Second, the performances at issue do not satisfy even the single
       prong of being of a "prurient" sexual nature because they do not appeal to a "shameful or
       morbid," and "unhealthy" interest in sex as specifically defined by the Supreme Court
       particularly when applying the '·contemporary community standards" which must be done in
       these legal circumstances.

              Consequently, it is my opinion that the denial of a PPP loan based upon these regulatory
       provisions (which are not found in the PPP, nor are they contained in the PPP loan applications
       themselves) would be an unconstitutional action in-and-of itself.

               As you arc aware, last Thursdays' regulations make clear that these loans arc to be issued
       on a "first-come, first-served" basis. The wrongful denial of a PPP loan application based upon
       the "prurient sexual nature" regulation (again, not adopted in the PPP itsel1) could then result in
       irreparable harm both to the applying business and, even more importantly, its innocent
       employees who arc engaged in a perfectly legal           and indeed constitutionally protected --
       occupation, if the loan funds arc exhausted before this matter can be rectified.

                Finally, let me point out SBA Standard Operating Procedure, Lender Development
       Company Loan Programs, Doc. No. SOP 50 10 5(J) (January 1, 2018), which states. at Section
       15( c) thereof (p. 93 ), that in the event you have an applicant that "may have a business aspect of
       a prurient sexual nature,'' you are to "submit your analysis and supporting documentation to the
       SBA at PSMReview@sba.gov for an eligibility determination."




                                                                                                     EXHIBIT H
                                                                                                        Page 10
         Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                PageID.91      Page 11 of 12
April 6, 2020
Page 4




                I'd be happy to discuss these matters in further detail with you and/or provide to you any
         supporting materials that you may desire in order to verify my comments above. Should you
         have any further questions. please feel free to call me currently on my cell at 517-285-5222 (I'm
         home-bound right now because of the pandemic), or email me at brad@bradshaferlaw.com.
         Thank you for your consideration in this matter.



                                                     Sincerely:

                                                     Brad Shafer




                                                                                                     EXHIBIT H
                                                                                                        Page 11
        Case 4:20-cv-10899-MFL-DRG ECF No. 1-9 filed 04/08/20                         PageID.92      Page 12 of 12
DocuSign Envelope ID: 18F577F9-BA89-4CDC-816E-087C4FEE4861




                                                     Paycheck Protection Program
                                              Addendum E - Additional Information


            Applicant Business:


            1. Use of Proceeds:

            Estimate the use of the Loan Proceeds requested (sum should equal requested loan amount). Enter "O" if
            no Joan funds are going toward a certain purpose:

            Payroll:


            Lease/Mortgage Interest:


                                       -
            Utilities: _ _ _ _ _ _ _ _ _ _ _ _ __


            Other( _ _ _ _ _ _ _ _ _ _ _ ): _ _ _ _ _ _ _ _ __



            2. Business Description:

            Please briefly describe the nature of your business:
                                                                          h



            3. Franchise Information:
            Is the Applicant a franchise?     Yes:



            If yes, list the franchise: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                            I   .
                                                                                    Date




             Print Name                                                             Title




                                                                                                              EXHIBIT H
                                                                                                                 Page 12
